454 F.2d 1176
UNITED STATES of America, Plaintiff and Appellee,v.Wally BOREK, Appellant.
No. 71-2041.
United States Court of Appeals,Ninth Circuit.
Dec. 10, 1971.

Appeal from the United States District Court for the Western District of Washington; William T. Beeks, Judge.
James F. McAteer (argued), of Lenihan, Ivers Jensen & McAteer, Seattle, Wash., for appellant.
Douglas D. McBroom, Asst. U. S. Atty.  (argued), Stan Pitkin, U. S. Atty., Stuart F. Pierson, Asst. U. S. Atty., Seattle, Wash., for plaintiff-appellee.
Before CHAMBERS, CARTER and WRIGHT, Circuit Judges.
PER CURIAM:


1
The judgment of conviction is affirmed.


2
The main point is entrapment as a matter of law. The trial judge found against the defendant.  The issue was then submitted to the jury, which obviously found against him.


3
See Sherman v. United States, 356 U.S. 369, 78 S.Ct. 819, 2 L.Ed.2d 848; United States v. Tatar, 9 Cir., 439 F.2d 1300; and Greene v. United States, 9 Cir., 454 F.2d 783 (filed November 23, 1971).